                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

William D. Caddell,                   )           Case No. 4:18-cv-00166-DCC
                                      )
                   Plaintiff,         )
                                      )
v.                                    )                      ORDER
                                      )
City of Conway, South Carolina; Tammy )
Lynn Carter; Cunha M. Juvenal; David )
Leon Bridges, Jr;                     )
                                      )
                   Defendants.        )
________________________________ )

       This matter is before the Court upon Defendants City of Conway, South Carolina

and Tammy Lynn Carter’s (“the Moving Defendants”) motion for summary judgment. ECF

No. 30.   Plaintiff, through counsel, filed a response in opposition, and the Moving

Defendants filed a reply. ECF Nos. 37, 39. In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate

Judge Thomas E. Rogers, III, for pre-trial proceedings and a Report and

Recommendation (“Report”).

                          APPLICABLE LAW AND ANALYSIS

       On March 18, 2019, the Magistrate Judge issued a Report recommending that the

motion for summary judgment be granted with respect to Plaintiff’s federal causes of

action and this case be dismissed in the entirety. ECF No. 51. Despite being represented

since the initiation of this action, Plaintiff filed pro se objections to the Report. ECF No.

53. Because he is still represented, these objections are not properly before the Court.
See Shack v. Beaufort Cty. School Dist., C/A No. 9:11-cv-03201-DCN, 2015 WL

1011343, at *11 n. 1 (D.S.C. Mar. 15, 2015) (noting that there is no right to hybrid

representation). Plaintiff filed 15 pages of objections and more than 100 pages of exhibits;

he also provided audio exhibits. See ECF Nos. 53, 55. Plaintiff’s counsel did not file

objections on his behalf. On April 18, 2019, the Court held a phone conference with all

counsel of record to discuss whether Plaintiff’s counsel intended to file objections on his

client’s behalf. ECF No. 61. The deadline for filing objections was extended. Id. On

April 26, 2019, Plaintiff’s counsel filed objections essentially directing the Court to

Plaintiff’s previously filed pro se objections. ECF No. 65.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).




                                             2
       As stated above, this action was initiated by counsel on Plaintiff’s behalf.

Accordingly, the Court declines to liberally construe his Complaint. Despite the fact that

Plaintiff has filed pro se objections while he remains represented by counsel, the Court

has thoroughly reviewed his pro se objections as requested by his attorney. In his

objections, Plaintiff states that his counsel declined to attach several of his exhibits to the

response in opposition to the motion for summary judgment, which he now provides for

the Court’s review. He also takes issue with several statements by the Magistrate Judge;

however, he fails to address any critical elements of the Magistrate Judge's legal analysis

or conclusions.

       The Court has conducted a de novo review of the record, the applicable law, and

the Report of the Magistrate Judge; having done so, the undersigned agrees with the

recommendations of the Magistrate Judge.

       With respect to Plaintiff’s claims for false imprisonment and false arrest under

§ 1983, as explained in detail by the Magistrate Judge, Plaintiff has provided no evidence

that he was actually arrested or given any restrictions. See Glass v. Anne Arundel Cty.,

716 F. App’x 179, 180 n. 1 (4th Cir. 2018) (collecting cases; Ryu v. Whitten, 684 F. App’x

308, 311 (4th Cir. 2017) (“A summons requiring no more than a court appearance, without

additional restrictions, does not constitute a Fourth Amendment seizure.”). Moreover,

because Plaintiff has not established a constitutional violation, the City of Conway is not

liable for failing to train is employees under § 1983. See City of Los Angeles v. Heller,

475 U.S. 796, 799 (1986) (holding that municipal liability under § 1983 requires a finding

of constitutional injury as a prerequisite).

                                               3
       Regarding civil conspiracy under § 1985, Plaintiff fails to provide any allegations

that any Defendant held a “class-based, invidiously discriminatory animus” toward him or

that he was deprived of equal protection. See Thomas v. Salvation Army S. Territory,

841 F.3d 632, 637 (4th Cir. 2016) (citation omitted). Accordingly, Plaintiff’s objections are

overruled with respect to this claim. To the extent that Plaintiff intends to bring civil

conspiracy as a state law cause of action, the Court will address this claim below.1

       The Magistrate Judge recommends that, in the event the undersigned agrees that

Plaintiff’s federal causes of action should be dismissed, the Court should decline to

exercise supplemental jurisdiction over Plaintiff’s state law claims. Upon consideration of

“the convenience and fairness to the parties, existence of any underlying issues of federal

policy, comity, and . . . judicial economy,” the Court agrees it is appropriate to decline to

exercise supplemental jurisdiction over Plaintiff’s state law claims. See Shanaghan v.

Cahill, 58 F.3d 106, 110, 110 (4th Cir. 1995).

                                      CONCLUSION

       For the foregoing reasons the Court adopts the recommendation of the Magistrate

Judge. The Moving Defendants’ motion for summary judgment [51] is GRANTED with

respect to Plaintiff’s federal causes of action. Plaintiff’s state law claims are DISMISSED

without prejudice to his right to bring these claims in state court. As stated by the

Magistrate Judge, because the same analysis would apply to Defendants Cunha M.

Juvenal and David Leon Bridges, Jr, the remainder of Plaintiff’s case is also DISMISSED.



       1
        The Magistrate Judge notes that the complaint mentions 42 U.S.C. § 1981 but
asserts no claims under this statute. Upon de novo review, the Court agrees.

                                             4
      IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
June 18, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.




                                            5
